,




                                  March 20, 1947

    Hon. Royce Whitten             Opinion No. V-92
    County Attorney
    Lsmar County                   Re :   Authority of the Commls-
    Paris, Texas                          sioners’ Court to deter-
                                          mine sheriff Is bond and
                                          pay premiums on official
                                          bonds of sheriff’s   depu-
    Dear   Mr, Whitten:                   ties in salary counties 0
              Your recent request          for an opinion     of this    De-
    partment reads as follows:
                “Please advise me as to whether or not
           the County Auditor or Commissioners’ Court
           has authority to set the amount of the Sher-
           iff and his deputies official bonds.
                ‘I call  your attention   to excerpt of
           your DspartmsntSs  Opinion No. o-5110, To:
           Ray Winder, County Attorney,    Cooke County;
           Date, February 18, 1943.     This doesn’t an-
           swer my questlon In that said excerpt reads
           in part that the Sheriff    may require his
           deputies to execute surety bonds but my in-
           quiry Is when such Sheriff    requires his
           three riding deput les 0 Chief Deputy and
           Day Jailer to make bonds In the sum of
           $5000.00 each, his Right Jailer,     $1000.00,
           together with his own in the amount of
           $12,000, what right,   If any, does the Coun-
           ty  Auditor and/or Commissioners’ Court have
           to refuse paying such premium?”
               Article    6866,    R. C. 3. of, Texas,      provides    in
    part as follows:
              ,~ ‘Qvery’ person elected   to the office  of
           sheriff  shall,  before entering upon the duties
           of his office , give a bond with two or more
           good and sufficient    sureties,  to be approved
           by the Commissioners’ Court of his county, or
           suoh sum as may be directed by such court, not
           less than $5000.00 nor more than $30,000.00,
Hon.” Royce Whltten,     Page 2, V-92


     payable to the Governor and his successors
     in office,   conditioned that he will account
     for and pay over to the persons authorized
     by law to receive the same, all fines,     for-
     feitures   and penalties that he may collect
     for,,the use of the State or any county . .
     . s
            Article    6870, Revise& Civil     3tatutes   of Texas
provides   as follows:
             “Sheriffs  shall be respoaslble    for the
     official    acts of their deputies,     and they
     shall have power to require from their depu-
     ties bond and security;      and they shall have
     the sams remedies against their deputies
     and sureties as any person y,an have against
     a sheriff     and his sureties.
           B;r virtue of the above authorities,   the Com-
missioners’ Court shall approve the bond of the sheriff
in an amount not less than $5000.00 nor more than $30,
000.00, to be determined by the Commissioners'     Court.
Further, the sheriff   shall have the power to require
bonds of deputies,   and If such power is exercised,    it
Is the opinion of this department that the authority
to determine the amount of the bond la vested in the
sheriff.
           Section     (b),   Article   3899, V. C. S.,   reads   ln
part as follows:
              ‘*aoh officer     uamsd in this Act, where
      he receives      a srJ.ary aa comtnsatloa      for his
      services,     shall be entitled     and permitted to
      purchase or charge to his county all reason-
      able expenses necessary in the proper and
      legal coaduot of his offlce,         premiums on of -
      ficlals’     bonds, premiums on fire,      burglary,
      theft,     robbery Insurance protecting       public
      funds, and including the cost of surety bonds
      for his deputies,        provided that expenses ln-
      curred for premiums on officials’          bonds for
      the county treasurer,         county auditor,    county
      road commissioners,         county school superin-
      tendent, and the hide and animal Inspector,
      including the cost of surety bonds for any
      deput lee of any such officers,        lgay be also
,




    H&a. Royce Uhltten,     Page 3, v-92.


         included,    and such expenses to bs passed on,~
         predetermined aad allowed la the tlms’and a-
         mount, as ne,arly as possible,     by the Couanls-
         slonersl    Court once each month for the en-
         suing month, upon the application      by each of-
        ’ricer,   stating the kind, probable, amount of
         expenditure and the necessity      for the expenses
         0r his office    for suoh ensuing month, which
         application    shall, before presentation    to said
         court, first    be endorsed by the county auditor,
         if any, otherwise the county treasurer,       only
         as to whether funds are available      for pegmeat
         0r suoh expenses.
                ”
                           All such approved claims and
         locounti &hali be paid from the Officers Sal-
         ary,Fund unless othervlse     provlde’d herein.”
                 Article   3899, supra, was amnded b Senate Bill
    Ilo. 270, Acts of the Regular Session of the t 5th Legis-
    lature,   to provide for the payment of surety bonds for
    the deputies of those officers         receiving   a salary as com-
    pensation for their services.          By a subsequsnt amendment
    Iu 1941 by House Bill 524, Acts or the Regular Session
    of the 47th Legislature,       Article    3899 was further amended
    to provide that the premiums one official          bonds for county
    treasurers,    county auditors,     county road commlssioners,~
    county school superintendents,         and hide and animal ln-
    specters and their deputies should be paid from county
    funds and In so doing provided further           “that if any of
    thd officers     so designated are on a salary rather than
    a fee basis, then all such bond premiums for officers
    and their depukles shall be paid from the General Fund
    of the county.        Therefore,   it will be seen that Section
    (b) of Artlole      3899 would be applicable      to Tour county
    inasmuch as Lamar County has a population            In excess of
    20,000 inhabitants      accorditig to the 1940 Federal Census
    and must be compensated on a salary basis.             (Art .~ 39120,
    v. c. 9.)
              In oodformlty with the statute abok quoted, it
    will be noted that the Commissioners8 Court is only auth-
    orieed to pay “all reasouable expense8 necessary.”       While
    it may be oontendad that the cost of offfolal bonds for
    deputies may 0~17 be paid If they are required by law to
    exeoute such bonds, aevertlreless,    the statute evidences,
    at least by implication,  a legislative    Intent that the
    coat for official  bonds for deputies shall     be paid, If
,Hon. Royce Whltten,   Page 4, V-92


the same is a reasonable and necessary expense.    More -
over, Article   6870, supra, authorizes a sheriff to re-
quire a bond of his deputies at his option and dlscre-
tion, (Attorney General Opinion No. o-5110, deted Feb-
rurary 18, 1943) and if such a bond Is required,   it 1s
the opinion of this Department that the cost of such of-
ficial  bond for a deputy is an authorized expenditure
to be paid from the Officers I Salary Fund of your coun-
ty upon a finding of the Commissioners1 Court that the
sams is a reasonable bond and a necessary expense.
           Therefore,  it is the opinion of this Depart-
msnt that vhen the county officials    of a county are
compensated on an annual salary basis, the premiums on
the bonds of said off leers and their deputies must be
paid by the county as authorized by Section (b) of Ar-
ticle  3899, V. C. S., from the Orfloers’ Salary Fund
of said county.
           We are horewlth enclosing  for you lnforma-
tfon a copy of Opinion No. o-5055, written by this De-
partment on January 29, 1943, which holds that bond
pl?emiums for certain named county officials  and their
deputies in counties operat lag on a salary basis should
be paid out of the Officers I Salary Fund of the county.

                           -
             1. The amount of t,he off lclal bond for a
      sheriff   is determined by the Commissioners1
      Court, and the amount of the official    bond for
      a sheriff Is de uty is determined by the sher-
      iff.    (Arts. 6i 66 and 6870, R1 C. 9.)
             2. The cost of official  bonds of a sher-
      iff and his deputies,   compensated on a salary
      bas la, is an authorized expendlt ure, allowable
      by the Commissioners f Court from the Officers’
      Salary Fund.




BU:d jm:wB:mrj
&cl;                                            Assistant